Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s claim amendments and arguments in the response filed 16 June 2022 are acknowledged.
Claims 1-15 are pending. 
Claims 11-15 are new.
Claims 1-10 are amended.
No claims withdrawn.
Claims 1-15 have been examined on the merits.

Withdrawn Objections/Rejections
The objection to the disclosure and claim 5 is withdrawn due to amendments which correct temperatures through use of a degree sign (i.e. “⁰”). The objection to the disclosure is also withdrawn due to amendments which correct typesetting to “mm3”.  
The objection to claim 1 is also withdrawn due to an amendment which corrects lines 6-7 to differentiate between options. 
The objection to claim 7 is withdrawn due to amendments which correct a grammatical error. 
The rejection of claims 1 & 8-10 under 35 USC 112(b) is withdrawn due to claim amendments which correct problems pertaining to insufficient antecedent basis. 
The rejection of claim 2-6 under 35 USC 112(b) is withdrawn due to deletion of the phrases "preferably", “more preferably”, and “still more preferably”.
The rejection of claims 9 & 10 under 35 U.S.C. 103 over Hashida is withdrawn due to the changing of the dependency of the claims.

New & Maintained Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 & 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hashida (JP 2006131585; Published: 05/25/2006; previously cited).
*Note: All references refer to the English language translation.
With regard to claims 1-6 & 12-14, Hashida in Example 11 teaches a straight perm comprising water, 5.0% cetanol (i.e. fatty compound; melting point = 49.3 ⁰C), 2.0 % Trioctanoin (i.e. glyceryl trioctanoate-a non-branched triester; hydrocarbon groups = C7; melting point = 10 ⁰C), and 0.6% octyldecanol (i.e. C-18 branched fatty alcohol; Hashida’s-pg. 6 & 12; melting point = -8 ⁰C; yielding a weight ratio of the fatty alcohol to the triester of 1:3.33; pg. 12).  More broadly, Hashida teaches 2-hexyldecanol (i.e. 2-hexyl-1-decanol) as a preferred fatty alcohol for inclusion in the invention (pg. 4). Hashida also teaches inclusion of oils and fats which include fatty acid ester such as glyceryl trioctanoate and “tri (capryl) Capric acid) glyceryl” (i.e. caprylic/capric triglyceride; pg. 5). 
The Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (B) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Hashida’s straight perm by substituting the octyldecanol with 2-hexyldecanol (i.e. 2-hexyl-1-decanol), yielding a composition having a ratio of a branched fatty alcohol with a melting point below 25 ⁰C to a triester of 1:3.33 because octyldecanol and 2-hexyldecanol are fatty alcohols taught for inclusion in Hashida’s composition with 2-hexyldecanol being a preferred reagent. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to modify the lubricity of the composition while conforming to Hashida’s preferences.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hashida, as applied to claims 1-6 & 12-14 above, and further in view of Van Nguyen (US 2009/0071495; previously cited) and Misu (US 2012/0183483; previously cited).
*Note: All references refer to the English language translation.
The teachings of Hashida are described above. Hashida teaches inclusion of dimethicone and caprylic/capric triglyceride in their invention (pg. 5; Example 11-pg. 12). Hashida in Example 11 teaches inclusion of dimethicone in an amount of 2.0% (Example 11-pg.12).
Hashida does not teach the ratio of non-branched triester to branched triester. This deficiency is addressed by the combined teachings of Van Nguyen and Misu
In the same field of invention of cosmetic compositions to shape or style hair, Van Nguyen teaches dimethicone and triethylhexanoin (i.e. glyceryl tri(2-ethylhexanoate); i.e. branched triester) are conditioning agents which may be present in an amount from about 0.001% to about 50% by weight of the composition (title; [0078] & [0079]).
In the same field of invention of cosmetic compositions to reshape hair, Misu teaches the composition comprises caprylic/capric acid triglycerides (non-branched) as an oil with the amount of the oil not limited [0067]. “The amount of the oil(s) can be 0.1 wt % to 20 wt %, preferably 4 wt % to 12 wt %, relative to the total weight of the cosmetic composition” (abstract, [0066], [0067],[0074],[0076] & [0085]).
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Hashida’s straight perm by adding 0.001% to about 50% triethylhexanoin (i.e. branched triester) and adjusting the amount of caprylic/capric acid triglycerides (non-branched triester) to be 0.1 wt % to 20 wt %  as suggested by the combined teachings of Van Nguyen and Misu [yielding a ratio of non-branched triester to branched triester from to 1:0.00005 to 10,000:1; including 0.4:1 and 1:2.5] because Hashida, Van Nguyen and Misu are directed to hair shaping compositions. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to modify the lubricity and conditioning properties of the composition. 
With regard to the recited ratio range, the ratio suggested by the combined teachings of Hashida, Van Nguyen and Misu teach a range with overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hashida, as applied to claims 1-6 & 12-14 above, and further in view of Cassier (US 2008/0075682) and Taylor (US 2009/0041701)
The teachings of Hashida are described above. In brief, Hashida in Example 11 teaches a straight perm comprising water, 2.0 % Trioctanoin (i.e. glyceryl trioctanoate-a non-branched triester; hydrocarbon groups = C7; melting point = 10 ⁰C), and 0.6% octyldecanol (i.e. C-18 branched fatty alcohol; Hashida’s-pg. 6 & 12; melting point = -8 ⁰C; yielding a weight ratio of the fatty alcohol to the triester of 1:3.33; pg. 12).  
Hashida does not teach a weight ratio of the branched fatty alcohol to the triester is from about 7:1 to about 1:1.
In the same filed of invention of permanently shaping hair including straightening, Cassier teaches inclusion of octyl decanol as an exemplary branched chain alcohol with fatty alcohols present in an amount that is preferably about 0.5% by weight to about 15%; these function as additional conditioning agents (title; [0063]; [0066]; [0069]; Example 31-[0148]).
In a related field of invention of applying to lanthionized hair (i.e. permanently reshaped hair) a post-lanthionization composition comprising a triglyceride which is preferably the triester of glycerin and caprylic acid known as tricaprylin to leave the hair less prone to breakage and leaving hair smooth (abstract; [0005]; [0014]).  Taylor teaches the level of triglyceride in the post treatment is preferably from 1 to 10 wt% [0015]. Taylor in Example 1 teaches tricaprylin (i.e. trioctanoin) is present in an amount of 5.0% [120]. Taylor’s results show the Example 1 post treatment with tricaprylin resulted in lowest percentage of broken fibers [0131].
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Hashida’s straight perm by adjusting the amount of octyl decanol to about 0.5% by weight to about 15% as suggested by Cassier’s teachings and the amount of tricaprylin/trioctanoin to be from 1 to 10 wt% as suggested by Taylor’s teachings [yielding a weight ratio of the branched fatty alcohol to the triester is from about 0.5:1 to 15:1, including 1.5:1] because Hashida, Cassier and Taylor are directed to permanent hair re-shaping compositions and compositions to reduce hair breakage after permanent reshaping. Hashida teaches inclusion of octyl decanol in their straight perm composition and Cassier teaches inclusion of octyl decanol as additional conditioning agent in permanent re-shaping compositions. Hashida teaches inclusion of tricaprylin/trioctanoin in his permanent straight perm and tricaprylin/trioctanoin is used in amounts of 1-10% is associated with reduced hair breakage when used after the permanent reshaping. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to increase the hair conditioning properties of the straight perm and reduce hair breakage. 
With regard to the recited ratio range, the ratio suggested by the combined teachings of Hashida, Cassier and Taylor teach a ratio range which overlaps with the claimed range. In the case where the claimed range "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hashida, as applied to claims 1-6 & 12-14 above, and further in view of Tsuzuki (WO 2019/074129; filed 10/15/2018).
The teachings of Hashida are described above. Hashida in the Example 11 straight perm teaches inclusion of the triester trioctanoin (pg. 12). Hashida teaches inclusion of fatty acid esters as additives that are oil and fats (pg. 5).
Hashida does not teach the triester has three hydrocarbon groups derived from three hydrocarbon acids, and each of the three hydrocarbon groups has from 8 to 10 carbon atoms.
In the same field of invention of hair straightening, Tsuzuki teaches inclusion of glyceryl tricaprate (each hydrocarbon group has 9 carbon atoms) and glyceryl tricaprylate (trioctanoin) as artificial oils suitable for inclusion in the hair straightener (pg. 14, ll. 15-25).
Here, at least rationale (B) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Hashida’s straight perm by substituting the trioctanoin with glyceryl tricaprate because trioctanoin and glyceryl tricaprate are artificial triglycerides taught as suitable for inclusion in hair. The ordinary skilled artisan would have an expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Response to Arguments
Applicant argues Hashida's Example 11 is for a straight perming agent product, while the present invention is a hair conditioning composition that provides improved hair manageability
such as reduced hair volume; these are entirely different purposes and traditionally different products (reply, pg. 8). Applicant further argues the inclusion of oils and fats by Hashida which include fatty acid ester such as glyceryl trioctanoate and "tri (capryl) capric acid) glyceryl" (i.e. caprylic/capric triglyceride) would not be obvious and one would not be motivated to do so, because inclusion of oils and fats often results in greasiness and weighs down the hair. In the present invention, the combination (triester + branched fatty alcohol) works to provide hair manageability while not deteriorating other benefits, especially free flowing (i.e., reduced clumpy hair) on dry hair (reply, pg. 8).
	This is not persuasive. Obviousness does not require that the same problem as Applicant’s be solved by the prior art. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).

Applicant argues substitution of octyldecanol with 2-hexyldecanol would not be obvious as the two materials have different forms. Octyldecanol is solid while 2-hexyldecanol is liquid. The different forms would be expected to form products of different textures and hence result in different benefits. 
This is not persuasive. Applicant’s representative has not supplied evidence as to the melting point of octyldecanol. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  As evidenced by Guidechem, the melting point of octyldecanol is -8 ℃. Octyldecanol is a liquid. 

Applicant argues the Examiner has not articulated a reason why a person having ordinary skill in the art would have motivation to modify Hashida (reply, pg. 8-9).
This is not persuasive as the Examiner has provided motivational statements in the obviousness analysis as presented above.

Applicant makes no specific arguments pertaining to the teachings of Van Nguyen and Misu other than that they do not overcome the deficiencies Hashida (reply, pg. 9).
This is not persuasive. The teachings of Hashida and the secondary prior art references are described above under the 35 USC 103(a) rejections.

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/            Examiner, Art Unit 1619      

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619